Case 1:11-cr-00912-JFK Document 329 Filed 06/05/20 Page 1of1
Case 1:16-cv-04787-JFK Document 8 Filed 06/04/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

Rashid Turner, ) NOTICE OF VOLUNTARY
Plaintiff(s) ) DISMISSAL PURSUANT TO
v. ) E.R.C.P. 41(a)(1)(A)(i)
)
) Case No.: 16 Civ. 4787 (JFK)
, )
United States Defendant(s) )
)
)

NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)G)

Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the
plaintiff(s) Rashid Turner and or their counsel(s), hereby give notice that the above-

captioned action is voluntarily dismissed, without prejudice against the defendant(s)
United States

 

 

Date:

/s/ Daniel Habib
Signature of plaintiffs or plaintiff's counsel

 

Federal Defenders of New York, Inc.
Address

 

52 Duane Street, 10th Floor, New York, NY 10007
City, State & Zip Code

 

 

(212) 417-8769 / (646) 484-1724

Telephone Number

 

SO ORDERED.

Dated: New York, New York te) + Kee. ’
2020 Pe ber”

June 5,

 

John F.* Keenan
United States District Judge

 
